IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHAEL DENNARD                          NOT FINAL UNTIL TIME EXPIRES TO
GOODSON,                                 FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
        Petitioner,
                                         CASE NO. 1D15-0347
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 6, 2015.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Michael Dennard Goodson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

     The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.